          Wylie Stecklow PLLC
                                                                             Wylie Stecklow, Esq.
                                                                          233 Broadway, Suite 820
                                                                        New York, New York 10279
                                                                            Phone: (212) 566-8000
                                                                              Fax: (212) 202-4952
                                                                             Wylie@wylielaw.com


                                                                         May 24, 2019

VIA ECF
Honorable Stewart D. Aaron
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10007

                      Re:     Packard v. City Of NY, 15CV7130(AT)(SDA)

Dear Honorable Judge:

       Pursuant to your Honor’s Individual Rules, Plaintiffs submit this letter requesting
the Court order the following exhibits attached to the Declaration I filed in further
support of Plaintiffs Summary Judgment motion (Docket 292) to be filed under seal.

        The following exhibits were marked Confidential pursuant to the Confidentiality
Order (Docket 76) and concern either records deemed confidential by Defendant as to its
internal communications, or the arrests of the Plaintiffs.

       Exhibits 154 (Docket 292-2).

       Accordingly, Plaintiffs respectfully request that this Exhibit be lodged with the
Clerk of the Court.



                                                                  Respectfully submitted,




                                                                  Wylie M. Stecklow, Esq.




                                  www.lawyersfortherestofus.com
